Per curiam.
After the State Bar issued a formal complaint based on a grievance filed by a client of Respondent Thomas Draffin, Draffin filed a petition for voluntary surrender of his license to practice law in the State of Georgia. Draffin admitted conduct in violation of Standard 65 of Bar Rule 4-102 by his failure to keep and maintain records that reflected at all times the exact amount of client funds which he was holding in his escrow account. He further admitted that he failed to properly account for funds that he held in a fiduciary capacity for his client.
Based on the recommendation of the special master and the report of the Review Panel of the State Bar, this Court accepts Draffin’s petition for voluntary surrender of his license to practice law in the State of Georgia, which is tantamount to disbarment.

All the Justices concur.